
	
		I
		111th CONGRESS
		1st Session
		H. R. 4294
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Arcuri introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to eliminate cost-sharing requirements in connection with economic
		  adjustment grants made to assist communities that have suffered economic injury
		  as a result of military base closures and realignments, defense contractor
		  reductions in force, and Department of Energy defense-related funding
		  reductions.
	
	
		1.Elimination of cost-sharing
			 requirements for certain economic adjustment grantsSection 204(c) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended by adding at
			 the end the following:
			
				(4)Certain economic
				adjustment grantsIn the case
				of a grant made under section 209 to a community that has suffered economic
				injury as a result of a military base closure or realignment, defense
				contractor reduction in force, or Department of Energy defense-related funding
				reduction, the Federal share of the cost of the project assisted by the grant
				shall be 100 percent instead of the percentage specified in subsection
				(a).
				.
		
